PER CURIAM:
This claim was submitted for decision based upon the allegations in *193the Notice of Claim and respondent’s Answer. This claim for $39.43 is for supplies on a Savin Model 840 Plain Paper Copier which were delivered and used by respondent. Respondent, in its Answer, admits the validity and amount of the claim. It appearing to the Court that the respondent expired sufficient funds in the appropriate fiscal year from which the obligation could have been paid, the Court makes an award in the amount sought.
Award of $39.43.